The writ of error brings for review judgment of conviction of the statutory offense of having sexual intercourse with an unmarried female under the age of eighteen years of previous chaste character.
We have examined the record and find no reversible error. Neither do we find reflected by the assignment of error or the argument in briefs any questions presented that *Page 244 
warrant discussion in an opinion. The judgment should be affirmed.
So ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.